Case 2:19-mj-00869-RCM Document 3 Filed 04/22/19 Page 1 of 32

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

_IN THE MATTER OF THE SEARCHES OF:

One (1) Alienware Laptop displaying product key: CY96D-3PVJ8- Magistrate No.

2Y7WF-3G4WJ-GQB8 [UNDER SEAL]
LOCATED AT FBI PITTSBURGH, AT 3311 E CARSON ST, 1 ° () 8 6 9 M

PITTSBURGH, PA 15203

APPLICATION AND AFFIDAVIT FOR SEARCH WARRANT

I, Katherine Donohue, a Special Agent (SA) with the Federal Bureau of Investigation
(FBD, being duly sworn, depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND.

1. I am a Special Agent (SA) with the Federal Bureau of Investigation (FBI,
assigned to the Pittsburgh, Pennsylvania office. I have been employed as a Special Agent for the
FBI since June 2016. As part of my duties, I investigate violations of federal law, including the
online exploitation of children, including violations pertaining to the illegal possession, receipt,
transmission, and production of material depicting the sexual exploitation of minors. I have
gained expertise in the conduct of such investigations through training in the area of child
pornography and child exploitation investigations in seminars, classes, and everyday work
related to conducting these types of investigations and have had the opportunity to observe and
review numerous examples of child pornography in a variety of media, including computer
media. I have obtained FBI Basic and Advanced Crimes Against Children Training. I have
participated in the execution of numerous federal and state search warrants which have involved

child sexual exploitation and/or child pornography offenses. By virtue of my position, I perform

i
Case 2:19-mj-O0869-RCM Document 3 Filed 04/22/19 Page 2 of 32

and have performed a variety of investigative tasks, including the execution of federal search
warrants and seizures, and the identification and collection of computer-related evidence. J have
personally participated in the execution of numerous federal seatch warrants involving the search
and seizure of computer equipment in cases involving violations of Section 2252(a).

2. This affidavit is made in support of an application for a search warrant under Rule
41 of the Federal Rules of Criminal Procedure for a search warrant authorizing the examination
of property—an electronic device—which is currently in law enforcement possession (at FBI
Pittsburgh), and the extraction from that property of electronically stored information described
in “Attachment B.” The Target Device is specifically described in “Attachment A.”

3. The purpose of this application is to seize evidence, fruits, and instrumentalities,
more particularly described in Attachment B, of violations of Title 18, United States Code,
Section 2422(b), which makes it a crime to use a facility and means of interstate commerce, such
as the Internet and the telephone, to attempt to knowingly persuade, induce, and entice an
individual who has not attained the age of 18 years to engage in sexual activity for which any
person can be charged with a criminal offense, and violations of 2252(a)(2), which makes it a
crime to receive and distribute material depicting the sexual exploitation of a minor, and
violations of Title 18, United States Code, Section 2252(a)(4)(B), which makes it a crime to
possess material depicting the sexual exploitation of a minor and access with intent to view it,
and Title 18, United States Code, Section 2251(a); which makes it a crime to produce material
depicting the sexual exploitation of a minor (child pornography).

4..- Through my experience and training, I am aware that Title 18, United States
Code, Section 2256 defines “minor”, for purposes of Section 2252, as “any person under the age

of eighteen years.” Section 2256 also defines “sexually explicit conduct” for purposes of these
Case 2:19-mj-O0869-RCM Document 3 Filed 04/22/19 Page 3 of 32

sections as including: (a) genital-genital, oral-genital, anal-genital, and oral-anal sexual
intercourse, whether between persons of the same or opposite sex; (b) bestiality; (c)
masturbation; (d) sadistic or masochistic; or (e) lascivious exhibition of the genitals or pubic area
of any person.

5. The statements in this affidavit are based, in part, on information provided by
witnesses and your affiant’s investigation of this matter. Since this affidavit is being submitted
for the limited purpose of securing a search warrant, I have not included each and every fact
known to me concerning this investigation. I have set forth only the facts that I believe are
necessary to establish probable cause to believe that evidence, fruits, and instrumentalities of the
violations of Title 18, United States Code, Sections 2422(b), 2251(a), 2252(a)(2) and
2252(a)(4)(B) are presently located on evidence held at FBI Pittsburgh. I request authority to
search the entirety of the Target Device, for the items specified in Attachment B, hereto, which
items constitute fruits, instrumentalities, and evidence of the foregoing violations. \

6. The statements contained in this affidavit are based upon my investigation,
information provided by other sworn law enforcement officers and other personnel specially
trained in the seizure and analysis of computers and electronic mobile devices and electronic
storage devices, and on my experience and training as a federal agent.

7. In summary, the following affidavit sets forth facts that establish that there is
probable cause to believe that Thomas STULTZ, enticed, persuaded, and induced a minor, as
well as received, and/or possessed visual depictions of minors engaged in sexually explicit
conduct, using an electronic device, presently located at FBI Pittsburgh, to produce and access

said materials.
Case 2:19-mj-O0869-RCM Document 3 Filed 04/22/19 Page 4 of 32

IDENTIFICATION OF THE DEVICES TO BE EXAMINED

8. The property to be searched is described as follows: Alienware laptop displaying
product key: CY96D-3PVJ8-2 Y7WF-3G4WJ-GQB8.

9. The device is currently located at the Federal Bureau of Investigation (FBD, 3311
E Carson St, Pittsburgh, PA 15203.

10. The applied-for warrant would authorize the forensic examination of the device
for the purpose of identifying electronically stored data particularly described in Attachment B.

PROBABLE CAUSE

11. Between the dates of January 28, 2019 and February 1, 2019, the undercover agent
created an account on the Internet-based application Grindr. Grindr is a geosocial networking .
and online dating application geared towards gay and bisexual individuals. It runs on iOS and
Android devices, and is available for download from the Apple App Store and Google Play.
Users can tap on the picture of another Grindr user, and the app will display a brief profile for
that user, as well as the option to chat, send pictures, and share one's precise location.

12. In this investigation, the undercover assumed the identity of a fourteen-year-old male
located in Pittsburgh, Pennsylvania. An individual with the Grindr username “darkzero”
contacted the undercover via the app and engaged the undercover in a private messaging
conversation on February 6, 2019 at or around 10:41 AM. Between the dates of February 6,
2019 and February 27, 2019, Grinder user “darkzero” contacted the undercover several times via
private chat on Grindr, and they continued to communicate thereafter via phone to phone text
messages.

13. User “darkzero” has a profile picture on his Grindr profile and, during chats with

the undercover, “darkzero” provided the telephone number (724)321-2360 as his telephone
Case 2:19-mj-O0869-RCM Document 3 Filed 04/22/19 Page 5 of 32

number and advised his name was “Tom”. On February 6, 2019, investigators linked telephone
number (724)321-2360 to THOMAS PERRY STULTZ of 601 Bellevue Terrace, Pittsburgh PA,
15202 via open source checks. During a text message chat with the undercover on February 20,
2019, at approximately 2:09 PM, “darkzero” sent an image of his residence in which the street
sign next to his house is visible. The street sign in the image reads: “Bellevue.” The image also
depicts a red brick building with a green awning. Law enforcement surveillance confirmed this
description of the location. at 601 Bellevue Terrace, Pittsburgh PA, 15202. Based on this, law
enforcement believe Grindr user “darkzero” is THOMAS PERRY STULTZ living at 601
Bellevue Terrace, Pittsburgh PA, 15202.

14. On February 6, 2019 the undercover, pretending to be a 14 year old boy, told
“darkzero” that he was supposed to be in school, and he was skipping class. Almost immediately
after initiating the conversation with the undercover, STUTLZ asked the undercover to send him
(STULTZ) a picture of himself: “Can I see what your bad self looks like?” STULTZ told the
undercover that if he sent him a picture, he (STULTZ) would “jerk off to it.’ STULTZ then sent
six images that STULTZ stated were of himself: three of which depicted his erect penis, and one
of which displays ejaculation on his bare chest and stomach. In this conversation, STULTZ
asked the undercover: “Can you cum yet?”, and then commented: “Just starting to maybe?”,
indicating that STULTZ believed that the individual with whom he was communicating was
under the age of eighteen.

15. After STULTZ sent the undercover pictures of himself, STULTZ told the
undercover: “I would love to see how your naughty bits look” and that they could do that “In

person or on pic.” When the undercover asked: “How would do in person? I mean would you go

slow”, STULTZ responded: “I definitely would. You’re really new and I’d rather have fun
Case 2:19-mj-O0869-RCM Document 3 Filed 04/22/19 Page 6 of 32

teaching you.” In the course of the conversation, STULTZ clarified: “T would like to first get us
naked so that we could explore each other’s bodies.” STULTZ subsequently asked: “How old
are you btw [by the way]?” The undercover stated: “14; Hbu?” (in the context of texting, “hbu”
means: how about you), to which STULTZ replied “nice”, and then provided that his age is “36”
(years old).

16. STULTZ continued to engage the undercover and discuss how they could meet ona
day when the minor (undercover) skipped class. As they discussed good days to meet, the
following conversation took place between STULTZ and the undercover: / |

02/06/2019 11:57 AM — STULTZ — So, just curious, but did you want to get penetrated?

02/06/2019 11:57 AM —STULTZ— YES!! Monday would work fine

02/06/2019 11:59 AM — UC — If you use lube

02/06/2019 11:59 AM — STULTZ — Oh for sure I would

02/06/2019 11:59 AM — STULTZ — Do you want me to wear a condom?

02/06/2019 12:00 PM — UC — When youre inside me yeah. Kinda nercous without

02/06/2019 12:00 PM — STULTZ — I understand. Although I get tested regularly and I’m.

on prep

02/06/2019 12:00 PM — UC — What’s prep

02/06/2019 12:01 PM — STULTZ — It’s called truvada. It’s the HIV vaccine

02/06/2019 12:01 PM — UC — Oh. Thats a really good idea

02/06/2019 12:02 PM —- STULTZ — Mmhhhmmmm. It’s free lol

02/06/2019 12:03 PM — STULTZ — So, I’m protected from the worst of them lol

02/06/2019 12:04 PM — UC — Hehe
Case 2:19-mj-O0869-RCM Document 3 Filed 04/22/19 Page 7 of 32

02/06/2019 12:04 PM —STULTZ — In addition to being a top and not getting around all

that much at all, I’ve never had a disease

02/06/2019 12:04 PM — UC — That’s good. Cuz I don’t want any disease

02/06/2019 12:05 PM — STULTZ — I don’t want to give you and either
STULTZ also asked the undercover to send (to STULTZ) an image of himself. The undercover
sent a sanitized image (no face) of another law enforcement officer taken when the officer was
approximately 14 years old. In the picture, the boy is wearing swimming trunks with no top.
Upon receipt of the image, STULTZ replied “Oh geez. Hell yes”, “youre sexy af” (af in this
context is understood to be “as fuck”).

17. Eventually, STULTZ and the undercover agreed to transition their communications
from Grindr to phone to phone text messages when the undercover told STULTZ that he usually
deletes his apps when he goes home so that his mom does not see them. At that point, STULTZ
sent the undercover his phone number: 724-321-2360 and told the undercover to save his number
under the name “Tom”.

18. After transitioning to phone texting, the undercover and STULTZ had the following
conversation about the picture the undercover sent purporting to be the 14 year old boy:

02/06/2019 12:46 PM — STULTZ — Btw. I keep looking at that pic

02/06/2019 12:46 PM — STULTZ — I love your bellybutton

02/06/2019 12:46 PM — UC — Hehe. Why the bellybutton?

02/06/2019 12:47 PM — STULTZ — Well, not only that, your nipples also, but I like to

lick around the belly

02/06/2019 12:49 PM — UC — What else
Case 2:19-mj-O0869-RCM Document 3 Filed 04/22/19 Page 8 of 32

02/06/2019 12:49 PM — STULTZ — Well, suck on your nipples while cupping your balls
and peep. Kiss your neck and lick in your ear. Roll you over and kiss down you back
until I get to that little butt. Then Pll run it and kiss and lick all over it and down to you
balls |
19. In this conversation, and on another occasion, STULTZ made plans to meet the
minor (undercover). Neither of these meetings ultimately occurred. When STULTZ failed to
finalize the first meeting (tentatively set for February 11, 2019), he explained that he had been
busy due to a funeral, and STULTZ reassured the undercover that he still wanted to meet the
undercover for sexual activity:
02/14/2019 11:33 AM—UC —I dunno. It feels like this is just pretend for you or
something.
02/14/2019 11:36 AM — UC — Like you are just playing on me being young and dont
really care about me or my feelings.
02/14/2019 11:36 AM — UC — Maybe in wrong but thays just what it feels like
02/14/2019 12:25 PM —STULTZ — TBH. I actually am keeping in mind your feelings.
This isn’t pretend at all. I’m actually very interested in meeting you. I truly think it’s hot
that you want to explore and very happy that you’ve considered me to help you explore
(Note: In the texting context your affiant knows that TBH means “to be honest’).
02/14/2019 12:26 PM—UC-—Oh. Thanks. What do you mean explore?
02/14/2019 12:29 PM—STULTZ — Like, explore your sexuality
The second meeting (originally set for February 20, 2019) was called off by the undercover for a

reason indicative of the minor’s purported young age (mom staying home from work because of
Case 2:19-mj-O0869-RCM Document 3 Filed 04/22/19 Page 9 of 32

bad weather so the minor could not skip school). After each break in contact, STULTZ
reinitiated communication with the undercover and discussed plans to meet.

20. While making plans to meet, STULTZ told the undercover that he was unable to
drive (law enforcement is aware that STULTZ’ driver’s license is suspended), and STULTZ
stated that he could take the “T” (public transit) to meet the undercover at the Station Square
stop. For example, on February 18, 2019, STULTZ suggested: “Station square? And then it’s a
30 min bus ride to my place.” But as they discussed how long the travel would take, STULTZ
suggested: “T could get you a Lyft to the T though.” In discussing the Lyft (car transportation)
option, STULTZ later offered: “We could take it both ways.” When the undercover responded:
“Its up to you. I feel bad like making you pay for stuff’, STULTZ responded: “It’s not too
expensive and worth it to meet you.” |

21. Ina subsequent conversation on or about Friday 19, 2019, STUTLZ confirmed
that he and the purported 14-year-old make would ride together back from the Station Square T
stop to STULTZ house together, via Lyft, and afterwards “I could get you a Lyft to the T though:
Lyft will get you there in 10 minutes hehe”.

22. Throughout the text conversation, STULTZ stated what he would like to do to the
undercover (February 14, 2019): “make out with you, maybe try to see if your able to sit down
on me and get my whole dick inside of you” and “Oh yes. [ll only go slow. I’d want it to feel
good for you. Especially your first time” and “Especially if you let me cum inside of you”.
STULTZ also stated: “I’ve been told that my cock feels amazing and that my bottom could feel
my cock twitch and shoot inside and then it gets really really wet in there”. STULTZ informed
that he had a boyfriend whom he lived with and suggested “Maybe you might eventually be

down with playing with my bf and I together” and “You could be in him while I’m in you”.
Case 2:19-mj-O0869-RCM Document 3 Filed 04/22/19 Page 10 of 32

\

STULTZ then told the undercover to “Say your 16 almost 17 haha” when the undercover meets
STULTZ’s boyfriend.

23. On or about F ebruary 25, 2019, STULTZ contacted the undercover and discussed
meeting on Wednesday February 27, 2019 at or around 10:00 AM at Station Square. STULTZ
planned on taking a Lyft to Station Square, meeting the purported 14-year-old boy at the T
station (public transit), then taking a Lyft together back to STULTZ’s residence. STULTZ again
suggested “just like kissing, or touching, sucking or else”.

24. On the day of the proposed meet, February 27, 2019 STULTZ did not reach out to
the undercover and no contact was made. The undercover sent and emoji to STULTZ on
February 27, 2019 after the proposed meeting time of 10:00 AM because he had not heard from
STULTZ since February 25, 2019. STULTZ did not show up at Station Square. STULTZ did
not respond and no contact was made until March 2, 2019, when STULTZ sent the undercover a
message “Hey”. The undercover did not respond until March 4, 2019 and stated “Go away you
really hurt me”.

25. On March 17, 2017 STULTZ reached back out to the undercover with “Hi”,
“How was your weekend?” The undercover did not respond to STULTZ. On March 19, 2019
STULTZ reached back out to the undercover with an emoji followed by “Hi”. The undercover
again did not respond. On March 27, 2019 STULTZ reached back out to the undercover for a
third time and stated “Hey man. I haven’t heard from you in a while. I hope things are going well

“and just wanted to see what you were up to.”

26. On April 2, 2019, the undercover responded to STULTZ and stated “Hi”, “Sorry.

My mom couldnt pay the phone bill until April 1 or something so I couldnt use my phone.”

STULTZ replied: “Hey man. I thought you were mad at me and done talking. Haha”; “How’re

10
Case 2:19-mj-00869-RCM Document 3 Filed 04/22/19 Page 11 of 32

you doing?” During the conversation, STULTZ asked the undercover for a picture of his face.
The undercover sent to STULTZ a sanitized picture of another law enforcement officer taken
when the officer was a prepubescent boy / approximately 14 years old, to which STULTZ
replied: “You’re very cute.” STULTZ then sent an image of himself without a shirt on wearing
glasses. STULTZ also asked the undercover when he will be free to “Meet up. Maybe hang out
haha”. STULTZ offered: “I could meet you downtown or wherever you feel comfortable”; “Go
back to my place maybe?”

27. STULTZ and the undercover continued to discuss meeting on Friday (April 5,
2019). When the undercover asked STULTZ about what would happen when they met,
STULTZ stated: “I’m down to try anything. But first checking out each other’s bodies and
becoming familiar with them. Then trying stuff like rubbing, kissing, sucking”; “well, after we
get that far I might like to show you what it’s like to have someone lick around and inside your
little hole”. STULTZ then stated he “would love to show you and teach you new stuff, like
getting your dick sucked. You sucking a big dick for instance, getting your pink little hole eaten
out, and maybe getting a hard dick inside of it”. STULTZ confirmed he will have condoms and
lube ready at his house, however, STULTZ also stated: “But I can say that bare skin will feel
better your first time and be easier to get in”. STULTZ also stated: “But I know that you’d love
to feel me cumming inside of you”. STULTZ and the undercover continued to discuss. meeting
on Friday, and made plans to meet at Station Square. STULTZ told the undercover they could
take a “Bus or Lyft. Could bus there and J could Lyft you back, I’d come meet you and travel the

rest of the way to my place with you”. STULTZ then stated: “Hehe I’m excited too. I might

have to jerk to your picture hehe”.

ll
Case 2:19-mj-O0869-RCM Document 3 Filed 04/22/19 Page 12 of 32

28. On April 4, 2019, STULTZ reached out to the undercover and stated “Hey there”.
STULTZ engaged the undercover in casual conversation about school and sports.

29. In the morning of April 5, 2019, the undercover sent STULTZ an emoji, to which
STULTZ responded and asked the undercover what he was going to do today. The undercover
texted STULTZ words to the effect of: Don’t know — you tell me. At that point, STULTZ asked
the undercover to meet up. STULTZ made arrangements to meet with the undercover later that
morning at the “T” stop at the North Shore (located next to Heinz Field). STULTZ continued to
text the undercover while he was on his way, sending “selfies” and giving the undercover
updates on his location. During this conversation, STULTZ texted the undercover words to the
effect of: I’m also a little nervous being that your so young lol.

30. STULTZ informed the undercover when he had gotten off of the bus. The
undercover told STULTZ that he was near Heinz Field. STULTZ texted the undercover that he
-would be there soon. When STULTZ arrived in the vicinity of Allegheny Avenue, between the
intersection of Ridge Avenue and Reedsdale Street, agents placed STULTZ under arrest for
violations of Title 18 U.S.C. 2422(b) and a Criminal Complaint was filed at Crim. No. 19-MJ-
00749.

31. Agents seized STULTZ’s phone search incident to arrest, and STULTZ gave
agents verbal and written consent to review his phone. Agents also subsequently obtained a
search warrant for STULTZ’s cellular telephone, a Google Pixel 2XL corresponding to
telephone number (724) 321-2360, as well as his residence (601 Bellevue Terrace, Pittsburgh,
PA 15202)—both warrants were signed by Chief U.S. Magistrate Judge Cynthia Reed Eddy on
April 5, 2019. During execution of the search warrant at STULTZ’s residence, agents seized a

laptop computer (Alienware laptop displaying product key: CY96D-3PVJ8-2Y7WF-3G4W/J-

12
Case 2:19-mj-0O0869-RCM Document 3 Filed 04/22/19 Page 13 of 32

GQB8) in the front living room of the residence. The other resident of the apartment, who was
present for the search, confirmed that this laptop belonged to STULTZ. Additionally, during the
course of chatting with the undercover, STULTZ told the undercover that he does computer
work from home and sent the undercover a picture of himself in a room resembling the living
room of the residence where agents recovered the laptop.

.32. Between the dates of April 5, 2019 and April 17, 2019, your affiant reviewed the
contents of STULTZ’s cellular telephone. During the review of the cellular telephone, your
affiant discovered images of apparent child pornography in violation of Title 18 U.S.C.
§ 2252(a)(4)(b), which makes it a crime to knowingly possess a visual depiction of a minor
engaged in sexually explicit conduct. These images are.only located on the phone’s SD card as
thumbdata of the cellular telephone, and may have been deleted by the user. Thumbdata files are
generated in the DCIM folder where the digital camera saves photos. Thumbdata files are used
for indexing and caching and contain thumbnails of processed images.

33. STULTZ has the Grindr application on his cellular telephone. Grindr runs on iOS
and Android devices, and is available for download from the Apple App Store and Google Play.
While Grindr is more easily accessible on cellular telephones, it can also be downloaded onto a
desktop or laptop computer and utilized with emulator hardware or software. Once the emulator
is installed, the Grindr application can then be installed and used on the desktop/laptop and will
function in the same way as it would on a cellular telephone.

34. All of the above facts and circumstances, taken together, lead your affiant, based
on her training and experience, to believe that evidence of the offenses under investigation is
located, stored, or contained on the laptop computer seized from STULTZ’s residence and

currently stored at FBI Pittsburgh.

13
Case 2:19-mj-0O0869-RCM Document 3 Filed 04/22/19 Page 14 of 32 ©

35.

Affidavit:

~ DEFINITIONS

The following definitions apply to this Affidavit and Attachment B to this

a. “Minor,” as defined in 18 U.S.C. § 2256(1), means any person under the
age of 18 years. |

b. “Child Erotica,” as used herein, means materials or items that are sexually
arousing to persons having a sexual interest in minors but that are not, in
and of themselves, obscene or that do not necessarily depict minors in
sexually explicit poses or positions.

C. “Child Pornography,” as used herein, includes the definition in 18 U.S.C.
§ 2256(8) (any visual depiction of sexually explicit conduct where (a) the
production of the visual depiction involved the use of a minor engaged in
sexually explicit conduct; (b) the visual depiction is a digital image,
computer image, or computer-generated image that is, or is
indistinguishable from, that of a minor engaged in sexually explicit
conduct; or (c) the visual depiction has been created, adapted, or modified
to appear that an identifiable minor is engaged in sexually explicit
conduct), as well as any visual depiction, the production of which involves
the use of a minor engaged in “sexually explicit conduct,” as that term is
defined in 18 U.S.C. § 2256(2).

d. “Visual depictions” include undeveloped film and videotape, data stored
on computer disk or by electronic means, which is capable of conversion

into a visual image, and data which is capable of conversion into a visual

14
Case 2:19-mj-O0869-RCM Document 3 Filed 04/22/19 Page 15 of 32

image that has been transmitted by any means, whether or not stored in a
permanent format. See 18 USC. § 2256(5). -

e. “Sexually explicit conduct” means actual or simulated (a) sexual
intercourse, including genital-genital, oral-genital, or oral-anal, whether
between persons of the same or opposite sex; (b) bestiality; (c)
masturbation; (d) sadistic or masochistic abuse; or (e) lascivious
exhibition of the genitals or pubic area of any persons. See 18 U.S.C. §
225602).

f. “Tllicit Sexual Conduct”, as used herein, means (1) a sexual act (as defined
in section 2246) with a person under 18 years of age that would be in
violation of chapter 109A if the sexual act occurred in the special maritime
and territorial jurisdiction of the United States; or (2) any commercial sex
act (as defined in section 1591) with a person under 18 years of age.

g. “Wireless telephone”: A wireless telephone (or mobile telephone, or
cellular telephone) is a handheld wireless device used for voice and data
communication through radio signals. These telephones send signals
through networks of transmitter/receivers, enabling communication with
other wireless telephones or traditional “land line” telephones. A wireless
telephone usually contains a “call log,” which records the telephone
number, date, and time of calls made to and from the phone. In addition to
enabling voice communications, wireless telephones offer a broad range of

capabilities. These capabilities include: storing names and phone numbers

in electronic “address books;” sending, receiving, and storing text

15
Case 2:19-mj-0O0869-RCM Document 3 Filed 04/22/19 Page 16 of 32

messages and e-mail; taking, sending, receiving, and storing still
photographs and moving video; storing and playing back audio files;
storing dates, appointments, and other information on personal calendars;
and accessing and downloading information from the Internet. Wireless
telephones may also include global positioning system (“GPS”)
technology for determining the location of the device.

h. “Computer,” as used herein, is defined pursuant to 18 U.S.C. § 1030(e)(1),
as an electronic, magnetic, optical, electrochemical, or other high speed
data processing device performing logical or storage functions, and
includes any data storage facility or communications facility directly
related to or operating in conjunction with such device.

1. “Digital camera”: A digital camera is a camera that records pictures as
digital picture files, rather than by using photographic film. Digital
cameras use a variety of fixed and removable storage media to store their
recorded images. Images can usually be retrieved by connecting the
camera to a computer or by connecting the removable storage medium to a
separate reader. Removable storage media include various types of flash
memory cards or miniature hard drives. Most digital cameras also include
a screen for viewing the stored images. This storage media can contain
any digital data, including data unrelated to photographs or videos.

j- Portable media player: A portable media player (or “MP3 Player” or
iPod) is a handheld digital storage device designed primarily to store and

play audio, video, or photographic files. However, a portable media

16
Case 2:19-mj-0O0869-RCM Document 3 Filed 04/22/19 Page 17 of 32

player can also store other digital data. Some portable media players can

| use removable storage media. Removable storage media include various
types of flash memory cards or miniature hard drives. This removable
storage media can also store any digital data. Depending on the model, a
portable media player may have the ability to store very large amounts of
electronic data and may offer additional features such as a calendar,
contact list, clock, or games.

k. “Internet Service Providers” or “ISPs,” are businesses that enable
individuals to obtain access to the Internet. ISPs provide their customers
with access to the Internet using telephone or other telecommunications
lines, provide Internet e-mail accounts that allow users to communicate
with other Internet users by sending and receiving electronic messages
through the ISPs’ servers, remotely store electronic files on their
customers’ behalf, and may provide other services unique to each
particular ISP. ISPs maintain records pertaining to the individuals or
businesses that have subscriber accounts with them. Those records often
include identifying and billing information, account access information in
the form of log files, electronic mail transaction information, posting
information, account application information, and other information both
in computer data and written format.

1. An “Internet Protocol” or “IP” address is a unique numeric address used
by computers or cellular telephones on the Internet. An IP address looks

like a series of four numbers, each in the range 0-255, separated by

17
Case 2:19-mj-0O0869-RCM Document 3 Filed 04/22/19 Page 18 of 32

36.

periods (e.g., 121.56.97.178). Every computer connected to the Internet
must have an assigned IP address so that Internet traffic sent from and
directed to that computer may be properly directed from its source to its
destination. Most ISPs control a particular range of IP addresses. When a
customer connects to the Internet using an ISP service, the ISP assigns the
computer an IP address. Any and all computers using the same ISP
account during that session will share an IP address. The customer’s
computer retains the JP address for the duration of the Internet session
until the user disconnects. The JP address cannot be assigned to a user
with a different ISP account during that session. When an Internet user
visits any website, that website receives a request for information from
that customer’s assigned IP address and sends the data to that IP address,
thus giving the Internet user access to the website.

“Internet”: The Internet is a global network of computers and other
electronic devices that communicate with each other. Due to the structure
of the Internet, connections between devices on the Internet often cross
state and international borders, even when the devices communicating

with each other are in the same state.

Based on my training, experience, and research, I know that the cellular

\

telephones, have capabilities that allow it to serve as a wireless telephone, computer, digital

camera, and portable media player. I also know that laptop computers, desktop computers, and

hard drives allow for the storage of large amounts data, including internet browsing histories,

documents, images, and videos. They also function as a repository for backing up data from

18
Case 2:19-mj-0O0869-RCM Document 3 Filed 04/22/19 Page 19 of 32

cellular telephones, namely images and video files. In my training and experience, examining
data stored on devices of this type can uncover, among other things, evidence that reveals or
suggests who possessed or used the device.

37. In my training and experience, I know that computers and electronic mobile
devices essentially serve four functions in connection with child pornography: (1) production; (2)
communication; (3) distribution; and (4) storage.

38. Child pornographers can now easily transfer existing hard copy photographs into
a computer-readable format with a scanner. With the advent of digital cameras, images can be
transferred directly from the digital camera onto an electronic mobile device or a computer.
Moreover, a device known as a modem allows any computer to connect to another computer
through the use of telephone, cable, or wireless connection. Through the Internet, electronic
contact can be made to literally millions of computers around the world.

39. The Internet affords collectors of child pornography several different venues for
obtaining viewing and distributing child pornography in a relatively secure and anonymous
fashion. Collectors and distributors of child pornography also use online resources to retrieve
and store child pornography, including services offered by internet portals such as Google,
Yahoo!, and Hotmail, among others. The online services allow a user to set up an account with a
remote computing service that provides e-mail services as well as electronic storage of computer
files in a variety of formats. A user can set up an online storage account from any computer or
device with access to the Internet. Evidence of such online storage of child pornography is often
found in the user’s computer.

40. A computer’s ability to store images in digital form makes the computer itself an

ideal repository for child pornography. The size of the electronic storage media (commonly

19
Case 2:19-mj-0O0869-RCM Document 3 Filed 04/22/19 Page 20 of 32

referred to as the hard drive) used in home computers has grown tremendously within the last
several years. These drives can store hundreds of thousands of images at very high resolution.
Digital devices connected to the Internet can provide access to large amounts of storage
associated with “cloud storage.” “Cloud storage” allows data to be accessed, managed, and
maintained from a network, usually the Internet. Identification of an individual’s access and use
of “cloud storage” can be identified by forensically reviewing a digital device.

Al, With the advent of smart phones and advanced technology, cellular telephones
and other electronic mobile devices function as “computers” in the sense that they can receive,
capture, collect, analyze, create, display, convert, store, conceal, or transmit electronic, magnetic,
or similar computer impulses or data. In fact, some cellular telephones are equipped with
memory or SIM cards, which are compact removable storage devices commonly used to store
images and other electronic data that can be inserted into a telephone’s camera as well as other
small digital devices such as tablet devices or hand held computers. ‘Much like “thumb drives,”
some memory cards have the ability to store large amounts of electronic data, including
thousands of images or videos, and on occasion entire operating systems or other software
programs. Moreover, cellular telephones offer a broad range of capabilities. In addition to
enabling voice communications and containing a “call log” that records phone call details,
cellular telephones offer the following capabilities: storing names and phone numbers in
electronic “address books;” sending receiving, and storing text messages and e-mails; taking,
sending, receiving, and storing still photographs and moving videos; storing and laying back
audio files; storing dates, appointments, and other information on personal calendars; and

accessing and downloading information from the Internet.

20
Case 2:19-mj-0O0869-RCM Document 3 Filed 04/22/19 Page 21 of 32

42. Communications made by way of computer or electronic mobile devices can be
saved or stored on the items used for these purposes. Storing this information can be intentional,
for example, by saving an e-mail as a file on the computer or electronic mobile device, or saving
the location of one’s favorite websites in, for example, “bookmarked” files. Digital information
can also be retained unintentionally. For example, traces of the path of an electronic
communication may be automatically stored in many places like temporary files or Internet
Service Provider client software. In addition to electronic communications, a computer user’s
Internet activities generally leave traces or “footprints” in the web cache and history files of the
browser used. A forensic examiner can often recover evidence which shows that a computer or
electronic mobile device contains peer to peer software, when the computer was sharing files,
and even some of the files which were uploaded or downloaded. Such information may be
maintained indefinitely until overwritten by other data.

43. | Computer and electronic mobile device users can attempt to conceal data within
computer equipment and storage devices through a number of methods, including the use of
innocuous or misleading filenames and extensions. For example, files with the extension “jpg”
often are image files; however, a user can easily change the extension to “.txt” to conceal the
image and make it appear that the file contains text. Computer and electronic mobile device
users can also attempt to conceal data by using encryption, which means that a password or
device, such as a “dongle” or “keycard,” is necessary to decrypt the data into readable form. In
addition, computer and electronic mobile device users can conceal data within another seemingly
unrelated and innocuous file in a process called “steganography.” By using steganography, a

computer or electronic mobile device user can conceal text in an image file which cannot be

viewed when the image file is opened. Therefore, a substantial amount of time is necessary to

21
Case 2:19-mj-O0869-RCM Document 3 Filed 04/22/19 Page 22 of 82,

extract and sort through data that is concealed or encrypted to determine whether it is evidence,
contraband, or instrumentalities of a crime.

44. Electronic files or remnants of such files can be recovered months or even years
after they have been downloaded onto a hard drive or other electronic storage media, deleted or
viewed via the Internet. Electronic files saved to a hard drive or electronic storage media can be
stored for years with little or no cost. Even when such files have been deleted, they can be
recovered months or years later using readily-available forensics tools. Normally, when a person
deletes a file on a computer or electronic mobile device, the data contained in the file does not
actually disappear; rather, that data remains on the hard drive or electronic storage media until it
is overwritten by new data. Therefore, deleted files, or remnants of deleted files, may reside in
free space or slack space (i.e., space on the hard drive that is not allocated to an active file or that
is unused after a file has been allocated to a set block of storage space for long periods of time
before they are overwritten).

45. In addition, a computer’s (or electronic mobile device’s) operating system may
also keep a record of deleted data in a swap or recovery file. Similarly, files that have been
viewed via the Internet are automatically downloaded into a temporary Internet directory or
cache. The browser typically maintains a fixed amount of hard drive space devoted to these
files, and the files are only overwritten as they are replaced with more recently viewed Internet
pages. Thus, the ability to retrieve residue of an electronic file from a hard drive or electronic
storage media depends less on when the file was downloaded or viewed than on a particular
user’s operating system, storage capacity, and computer or electronic mobile device habits. A
substantial amount of time is necessary to extract and sort through data in this free or unallocated

space.

22
Case 2:19-mj-O0869-RCM Document 3 Filed 04/22/19 Page 23 of 32

46. Although some of the records called for by this warrant might be found in the
form of user-generated documents (such as word processor, picture, and movie files), computers
and electronic mobile devices can contain other forms of electronic evidence as well. In
particular, records of how a computer or electronic mobile device has been used, what it has been
used for, who has used it, and who has been responsible for creating or maintaining records,
documents, programs, applications and materials contained on the computer and electronic
mobile devices are, as described further in the attachments, called for by this warrant. Those
records will not always be found in digital data that can be neatly segregated from the hard drive
image as a whole. Digital data on the hard drive or electronic storage media not currently
associated with any file can provide evidence of a file that was once on the hard drive or
electronic storage media but has since been deleted, edited, or deleted in part such as a word
processing file with a deleted paragraph. Virtual memory paging systems can leave digital data
on the hard drive or electronic storage media that show what tasks and processes on the computer
or electronic storage media were recently used. Web browsers, e-mail programs, and chat
programs store configuration data on the hard drive or electronic storage media that can reveal
information’ such as online nicknames and passwords. Operating systems can record additional
data, such as the attachment of peripherals, the attachment of USB flash storage devices, and the
times the computer or electronic mobile device was in use. Computer file systems (or those on
electronic mobile devices) can record data about the dates files were created and the sequence in

which they were created. This data can be evidence of a crime, indicate the identity of the user

of the digital device, or point toward the existence of evidence in other locations.

23
Case 2:19-mj-0O0869-RCM Document 3 Filed 04/22/19 Page 24 of 32

CHARACTERISTICS COMMON TO INDIVIDUALS INVOLVED IN
CHILD PORNOGRAPHY AND WHO HAVE A
SEXUAL INTEREST IN CHILDREN AND IMAGES OF CHILDREN
47, Based on my previous investigative experience related to child pornography
investigations, and the training and experience of other law enforcement officers with whom I
have had discussions, I have learned that individuals who create, view, or receive visual
depictions of minors engaged in sexually explicit conduct are often individuals who have a
sexual interest in children and in images of children, and that there are certain characteristics
common to such individuals:

a. Such individuals almost always possess and maintain their “hard copies”
or “digital copies” of child pornographic material, that is, their pictures,
films, video tapes, magazines, negatives, photographs, correspondence,
mailing lists, books, tape recordings, etc., in the privacy and security of
their home or some other secure location. Individuals who have a sexual
interest in children or images of children typically retain pictures, films,
photographs, negatives, magazines, correspondence, books, tape
recordings, mailing lists, child erotica, and videotapes for many years.

b. Likewise, such individuals often maintain their collections that are in a
digital or electronic format in a safe, secure and private environment, such
as a computer or electronic mobile device. These collections are often
maintained for several years and are kept close by, usually at the
collector’s residence, to enable the individual to view the collection, which
is valued highly.

c. Such individuals also may correspond with and/or meet others to share

24
_ Case 2:19-mj-00869-RCM Document 3 Filed 04/22/19 Page 25 of 32

information and materials; rarely destroy correspondence from other child
pornography distributors/ collectors; conceal such correspondence as they
do their sexually explicit material; and often maintain lists of names,
addresses, and telephone numbers of individuals with whom they have
been in contact and who share the same interests in child pornography.

d. Such individuals prefer not to be without their child pornography for any
prolonged time period. This behavior has been documented by law
enforcement officers involved in the investigation of child pornography

‘ throughout the world.
FORENSIC ANALYSIS
48. Based on my knowledge, training, and experience, I know that electronic devices
can store information for long periods of time.’ Similarly, things that have been viewed via the

Internet are typically stored for some period of time on the device. This information can

sometimes be recovered with forensics tools.

‘49. Forensic evidence. As further described in Attachment B, this application seeks
permission to locate not only electronically stored information that might serve as direct
evidence of the crimes described on the warrant, but also forensic evidence that establishes how
each device was used, the purpose of its use, who used it, and when. There is probable cause to

believe that this forensic electronic evidence might be on each device because:

a. Data on the storage medium can provide evidence of a file that was once
on the storage medium but has since been deleted or edited; Virtual
memory paging systems can leave traces of information on the storage

medium that show what tasks and processes were recently active. Web

25
Case 2:19-mj-0O0869-RCM Document 3 Filed 04/22/19 Page 26 of 32

browsers, e-mail -programs, and chat programs store configuration
information on the storage medium that can reveal information, such as
online nicknames and passwords. Operating systems can record additional
information, such as the attachment of peripherals, the attachment of USB
flash storage devices or other external storage media, and the times the
computer was in use. Computer file systems can record information about
the dates files were created and the sequence in which they were created.

b. Forensic evidence on a device can also indicate who has used or controlled
a device. This “user attribution” evidence is analogous to the search for
“indicia of occupancy” while executing a search warrant at a residence;

c. . A person with appropriate familiarity with how an electronic device works
may, after examining this forensic evidence in its proper context, be able
‘to draw conclusions about how electronic devices were used, the purpose
of their use, who used them, and when;

d. The process of identifying the exact electronically stored information on a
storage medium that are necessary to draw an accurate conclusion is a
dynamic process. Electronic evidence is not always data that can be
merely reviewed by a review team and passed along to investigators.
Whether data stored on a computer is evidence may depend on other
information stored on the device and the application of knowledge about
how a device behaves. Therefore, contextual information necessary to

understand other evidence also falls within the scope of the warrant.

26
Case 2:19-mj-0O0869-RCM Document 3: Filed 04/22/19 Page 27 of 32

e. Further, in finding evidence of how a device was used, the purpose of its
use, who used it, and when, sometimes it is necessary to establish that a
particular thing is not present on a storage medium.
50. Nature of examination. Based on the foregoing, and consistent with Rule
41(e)(2)(B), the warrant I am applying for would permit the examination of the device consistent

with the warrant. The examination may require authorities to employ techniques, including but
not limited to computer-assisted scans of the entire medium, that might expose many parts of the
device to human inspection in order to determine whether it is evidence described by the warrant.

51. Manner of execution. Because this warrant seeks only permission to examine a
device already in law enforcement’s possession, the execution of this warrant does not involve
the physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the
Court to authorize execution of the warrant-at any time in the day or night.

CONCLUSION

52. Based on the aforementioned factual information, I respectfully submit that there
is probable cause to believe that evidence, fruits and instrumentalities of violations of Title 18,
United States Code, Sections 2422(b), 2251(a), 2252(a)(2) and 2252(a)(4)(B) may be located in
the device located at FBI Pittsburgh (more fully described in Attachment A).

53. J, therefore, respectfully request that the attached warrant be issued authorizing .
the search and seizure of the items listed in Attachment B.

54. It is further respectfully requested that this Court issue an Order sealing, until
further order of Court, all papers submitted in support of this Application, including the

Application, Affidavit, and the Search Warrant, and the requisite inventory notice (with the

exception of one (1) copy of the warrant and inventory notice that will be left with the evidence

27
Case 2:19-mj-0O0869-RCM Document 3 Filed 04/22/19 Page 28 of 32

at HSI Pittsburgh. Sealing is necessary because the items and information to be seized are
relevant to an ongoing investigation and premature disclosure of the contents of this Affidavit
and related documents may have a negative impact of this continuing investigation and may
jeopardize its effectiveness.

55. The above information is true and correct to the best of my knowledge,
information and belief.

(tees 2, He
‘ . hee E DONOHUE

Special Agent
Federal Bureau of Investigation

Subscribed and sworn to before me

 

this | 4 Alay of April 2019.
ot. C FZ cence
The Honorable

_ United States Magistrate Judge

28
Case 2:19-mj-O0869-RCM Document 3 Filed 04/22/19 Page 29 of 32

ATTACHMENT A
The property to be searched is currently located at Federal Bureau of Investigation (FBI)
Pittsburgh, located at 3311 E Carson St, Pittsburgh, PA 15203. The item is listed specifically,
below.
This warrant authorizes the forensic examination of the device for the purpose of
identifying the electronically stored information described in Attachment B.
e One (1) Alienware laptop displaying product key: CY96D-3PVJ8-2Y7WF-

3G4WJ-GQB8
Case 2:19-mj-00869-RCM Document 3 Filed 04/22/19 Page 30 of 32

ATTACHMENT B

1. All records on the SUBJECT DEVICE described in Attachment A that relate to
violations of Title 18, United States Code, Sections 2242(b), 2251(a), 2252(a)(2) and
2252(a)(4)(B) and involve THOMAS PERRY STULTZ and constitute evidence of ot pertain to
an interest in child pornography (possession/receipt/distribution/production) or sexual activity

with children, and the aiding and abetting of these crimes, including:

a. In any format and medium, all originals, computer files, copies, and negatives of
child pornography as defined in 18 U.S.C. § 2256(8), visual depictions of minors
engaged in sexually explicit conduct as defined in 18 U.S.C. § 2256(2);

b. Child erotica and evidence of access to children;

c. Information, correspondence, records, documents, or other materials constituting

. evidence of or pertaining to child pornography, child erotica, or access to
children; or constituting evidence of or pertaining to the production, possession,
receipt, distribution, accessing, or transmission through interstate or foreign
commerce of child pornography, child erotica, or visual depictions of minors
engaged in sexually explicit conduct; or constituting evidence of or pertaining to
an interest in child pornography or sexual activity with children, to include but not
limited to chatting or social networking applications (“APPs”) which can be used
to communicate with minors, such as Grindr, as well as ingoing and outgoing
message logs and contact lists; photo and video galleries; online or electronic
communications sent and received, including email, chat, and instant messages, as
well as messages drafted but not sent; sent and received audio files; and P2P

software;
Case 2:19-mj-0O0869-RCM Document 3 Filed 04/22/19 Page 31 of 32

2. For the SUBJECT DEVICE further described in Attachment A whose seizure is

otherwise authorized by this warrant:

a. Evidence of user attribution showing who used or owned the SUBJECT DEVICE
at the time the things described in this warrant were created, edited, or deleted,
such as logs, registry entries, configuration files, saved usernames and passwords,
documents, browsing history, user profiles, email, email contacts, “chat,” instant

messaging logs, photographs, and correspondence;

b. Evidence of software that would allow others to control the SUBJECT DEVICE,
such as viruses, Trojan horses, and other forms of malicious software, as well as
evidence of the presence or absence of security software designed to detect

malicious software;
c. Evidence of the lack of such malicious software;

d. Evidence of the attachment to the DEVICE of other storage devices or similar
containers for electronic evidence, including evidence of online storage or other
remote electronic or “cloud” storage, including, but not limited to, software used
to access such online storage or remote electronic or “cloud” storage, user logs or
archived data that show connection to such online storage or remote electronic or
“cloud” storage, and user logins and passwords for such online storage or remote

electronic or “cloud” storage.

e. Evidence of counter-forensic programs (and associated data) that are designed to

eliminate data from the DEVICE;
Case 2:19-mj-0O0869-RCM Document 3 Filed 04/22/19 Page 32 of 32

f. Evidence of the times the DEVICE was used;
g. Records of or information about Internet Protocol addresses used by the DEVICE;

h. Records of or information about the DEVICE’s Internet activity, including
firewall logs, caches, browser history and cookies, “bookmarked” or “favorite”
web pages, search terms that the user entered into any Internet search engine, and

records of user-typed web addresses;

i. Contextual information necessary to understand the evidence described in this

attachment.

As used above, the terms “records” and “information” include all of the foregoing items
of evidence in whatever form and by whatever means they may have been created or stored,
including any form of computer or electronic storage (such as flash memory or other media that
can store data) and any photographic form (such as prints or videotapes). However, no real-time

communications will be intercepted and searched during service.

q
